      Case 2:17-cv-00117-LPR-PSH Document 421 Filed 09/14/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

EDDIE MILTON GAREY, JR.                                                           PLAINTIFF
Reg. #91876-020

v.                            Case No. 2:17-cv-00117 LPR-PSH


RHONDA LANGLEY, et al.                                                        DEFENDANTS

                                           ORDER

       This case has been going on for several years, beginning long before I took the bench. It

is not particularly complicated with respect to the facts and law at issue. However, it has been

made far more difficult and convoluted by the voluminous, repetitive, windy, sometimes difficult

to follow, and sometimes hyperbolic filings of the pro se Plaintiff.        Under these trying

circumstances, Magistrate Judge Harris has done an admirable job of separating the wheat from

the chaff.

       There are two Proposed Findings and Partial Recommendations pending before the Court.

(Docs. 400, 401). Today’s order addresses one of them. Specifically, as discussed further below,

this Order accepts and adopts Judge Harris’ recommendation to dismiss several of Mr. Garey’s

claims for failure to state viable causes of action. (Doc. 401). The other Proposed Findings and

Partial Recommendation (Doc. 400)—which recommends granting in part and denying in part

Defendants’ Motion for Summary Judgment—will be addressed in a forthcoming Order.

       It is important to understand that the two Proposed Findings and Partial Recommendations

are, in some sense, related. In her Partial Recommendation regarding summary judgment, Judge

Harris explains:

       Garey’s second amended complaint contains lengthy allegations of events that
       occurred at the Forrest City FCI in October 2016, and it is difficult at times to
        Case 2:17-cv-00117-LPR-PSH Document 421 Filed 09/14/20 Page 2 of 3




         ascertain the specific claims he attempts to make. What is clear is that Garey asserts
         that he fell because his walker was broken, that certain medications he took
         contributed to these falls, and that at least one defendant forced him to stand without
         his walker, causing him to fall. Garey also alleges that he was handcuffed too
         tightly, which led to multiple injuries to his wrists and hands. Additionally, he
         makes general complaints about his medical care over a number of years, and brings
         claims based on the lack of accommodations for disabled inmates at the Forrest
         City FCI. Garey cites a number of legal theories to support his claims, some of
         which are clearly not viable. The Court will address those claims in a separate
         recommendation. (Doc. 400 at 3-4).

The “separate recommendation” to which Judge Harris is referring is the one I address today. This

“separate recommendation” involves the claims Judge Harris characterizes as “clearly not viable.”

         I have reviewed Judge Harris’ Proposed Findings and Partial Recommendation. (Doc.

401).    While Mr. Garey did not formally object to this Proposed Finding and Partial

Recommendation, he did object to the other Proposed Finding and Partial Recommendation. (Doc.

403). In that Objection, he noted that “without access to [the prison] law library, [he] is incapable

of forming an effective legal basis for his objection[s],” and that he therefore presented his

approximately thirty pages of objections “begrudgingly.” Id. at 29. He made similar points in a

later-filed supplement. (Doc. 409). I understand that he did not have access to the law library

because of some combination of the COVID crisis lockdowns and being placed in the Special

Housing Unit (SHU). Whatever the reason, I am going to construe his objections very broadly—

essentially acting as if he has objected to everything in Judge Harris’ two Proposed Findings and

Recommendations. Accordingly, I have reviewed the entire record of this case and have reviewed

all of Judge Harris’ factual and legal conclusions de novo. I agree with and adopt Judge Harris’

Proposed Findings and Partial Recommendation (Doc. 401) regarding the claims to be dismissed

for failure to state viable causes of action. To be clear, I conclude that the Proposed Findings and

Partial Recommendation (Doc. 401) should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects.



                                                     2
      Case 2:17-cv-00117-LPR-PSH Document 421 Filed 09/14/20 Page 3 of 3




       It is therefore ORDERED that Mr. Garey’s claims discussed in Judge Harris’ Proposed

Findings and Partial Recommendation (Doc. 401) are dismissed without prejudice for failure to

state a claim upon which relief may be granted.


       IT IS SO ORDERED this 14th day of September 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
